EXHIBIT 10.40

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED OR
QUALIFIED UNDER THE SECURITIES ACT OF 1933 OR ANY STATE SECURITIES LAWS AND THUS
MAY NOT BE TRANSFERRED UNLESS REGISTERED OR QUALIFIED UNDER THAT ACT OR SUCH
LAWS OR UNLESS AN EXEMPTION FROM REGISTRATION OR QUALIFICATION IS AVAILABLE.

 

SECURED PROMISSORY NOTE

 

$________________

   Due November 24, 2008

 

FOR VALUE RECEIVED, PROLONG SUPER LUBRICANTS, INC., a Nevada corporation (the
“Maker”), promises to pay to the order of                     
                                                                               
(“Payee”), or its registered assigns, the sum of
                                 Dollars ($                ) and to pay interest
thereon at the rate of: (i) eight percent (8.0%) per annum (the “Initial
Interest Rate”) from the date hereof until June 30, 2004, and (ii) fourteen
percent (14.0%) per annum (the “Second Interest Rate”) thereafter until this
Secured Promissory Note (as amended, modified or supplemented from time to time,
this “Note”) is fully paid.

 

Principal and interest shall be payable as set forth below:

 

(1) Commencing on December 31, 2003, and on the last business day of each
succeeding month through and including June 30, 2004, interest only shall be
paid by wire transfer in equal installments of
                                         ($                ) each;

 

(2) Commencing on July 31, 2004, and on the last business day of each succeeding
month through and including November 30, 2004, interest only shall be paid by
wire transfer in equal installments of                                         
($                ) each;

 

(3) Commencing on December 31, 2004, and on the last business day of each
succeeding month through and including October 31, 2008, principal and interest
shall be paid by wire transfer in equal installments of
                                         ($                ) each; and

 

(4) All unpaid principal amount of this Note, together with all accrued but
unpaid interest hereon, shall be paid by the Maker to Payee in a lump sum
payment November 24, 2008 (the “Due Date”).

 

Any payment of principal or interest not paid within five (5) business days
after its due date shall be subject to a five percent (5%) charge on the unpaid
payment.

 

During the occurrence and continuation of an Event of Default (defined below)
the Initial Interest Rate or Second Interest Rate, as applicable, shall be
increased five percent



--------------------------------------------------------------------------------

(5%) per annum. In no event shall Payee be entitled to interest exceeding the
maximum rate permitted by law or under the applicable regulations promulgated by
the United States Small Business Administration (the “SBA”). If any excess
interest is provided for or shall be adjudicated to be so provided for in this
Note, or if any payment or other consideration under this Note or Section 6.1 of
the Agreement (as defined below) is determined by the SBA to exceed the amount
permitted under applicable regulations promulgated by the SBA, then in such
event: (i) the provisions of this paragraph shall govern and control; (ii) the
Maker shall not be obligated to pay the amount of such interest or other payment
or consideration to the extent that it is in excess of the maximum amount
permitted by law or under applicable regulations promulgated by the SBA, and the
same shall be construed as a mutual mistake of the parties; and (iii) any such
excess which may have been collected or attributed shall, at the option of
Holder, be subtracted from the then unpaid principal amount hereof, or refunded
to the Maker.

 

Both principal hereof and interest thereon are payable at such place as Payee
may from time to time designate in writing, in lawful money of the United States
of America and in immediately available funds by wire transfer. Interest
hereunder shall be computed on the basis of a year of three hundred sixty (360)
days for the actual number of days elapsed.

 

This Note is secured by that certain Pledge and Security Agreement dated as of
the date hereof, by and among the Maker, Payee and Parent, as amended, restated,
amended and restated, supplemented or otherwise modified from time to time (the
“Pledge and Security Agreement”).

 

This Note is subject to the terms and conditions set forth below:

 

I. DEFINITIONS.

 

As used in this Note, the following terms shall mean:

 

“Agreement” shall mean that certain Securities Purchase Agreement dated as of
the date hereof, by and among the Maker, Payee, Parent, Prolong International
Holdings Ltd., a Cayman Islands company, Prolong International Ltd., a Cayman
Islands company, Bedford Oak Capital, L.P., a Delaware limited partnership,
Bedford Oak Offshore, Ltd., a Cayman Islands company, and Aspen Ventures LLC, a
New York limited liability company, as amended, modified or supplemented from
time to time.

 

“Board” shall mean the board of directors of Parent.

 

“Continuing Members” shall mean a member of the Board who either (a) was a
member of the Board on the day before the Closing or (b) became a member of the
Board after the day before the Closing and whose election or nomination for
election was approved by a vote of the majority of the Continuing Members then
members of the Board.

 

“EBITDA” shall mean the consolidated earnings before interest, taxes,
depreciation and amortization of the Credit Parties, determined in accordance
with generally accepted accounting principles.

 

“Event of Default” shall have the meaning given such term in Section 4 below.

 

2



--------------------------------------------------------------------------------

“Note” shall mean this Note and any note delivered in substitution or exchange
therefor as provided herein.

 

“Note Percentage” shall mean a fraction, the numerator of which is the original
principal amount of this Note and the denominator of which is Two Million Five
Hundred Thousand Dollars ($2,500,000).

 

“Parent” shall mean Prolong International Corporation, a Nevada corporation.

 

“Total Debt Service Payments” shall mean, with respect to any period, Maker’s
total scheduled principal and interest payments during such period under the
Notes issued pursuant to the Agreement.

 

“Triggering Event” shall mean any sale, transfer or issuance or series of sales
or issuances of Parent’s capital stock, or any merger, consolidation or other
transaction involving Parent where the shareholders of Parent immediately prior
to such event do not retain more than a fifty percent (50%) voting power or
interest in Parent or the successor corporation or other entity, as the case may
be, (ii) any transfer of capital stock of Maker or other transaction which
results in the Maker ceasing to be a wholly-owned subsidiary of Parent; (iii)
any sale of all or a substantial portion of the assets of Maker, (iv) after the
Closing, any Person or group of Persons (within the meaning of Section 13 or 14
of the Securities Exchange Act of 1934) other than Payee or its affiliates
(including any other Purchaser), shall acquire beneficial ownership (within the
meaning of Rule 13d-3 promulgated under such Act) of more than twenty-five
percent (25%) of the outstanding securities (on a fully diluted basis and taking
into account any securities or contract rights exercisable, exchangeable or
convertible into equity securities) of Parent having voting rights in the
election of directors under normal circumstances, or (v) a majority of the
members of the Board shall cease to be Continuing Members.

 

Any capitalized terms used herein without definition shall have the meaning set
forth in the Agreement.

 

II. PREPAYMENT OF NOTE.

 

2.1 Mandatory Prepayments.

 

2.1.1 Full Prepayment. Except as set forth below, all principal and accrued but
unpaid interest on this Note shall immediately become due and payable upon the
occurrence of a Triggering Event.

 

2.1.2 Partial Prepayment. Until such time that this Note is fully repaid, if the
Total Debt Service Payments during any six consecutive month period commencing
after December 31, 2004 are less than sixty percent (60%) of EBITDA for such
period, Maker shall, in addition to making the payments required to be made
under this Note, prepay an amount with respect to such six month period equal to
the lesser of: (a) (i) sixty percent (60%) of EBITDA for such six month period
minus Total Debt Service Payments for such period multiplied by (ii) the Note
Percentage and (b) (i) (A) the amount set forth in the last column entitled
“Accrued Sweep” of Exhibit A attached hereto

 

3



--------------------------------------------------------------------------------

corresponding to the applicable six month period minus (B) any prepayments
previously made under this Section 2.1.2 multiplied by (ii) the Note Percentage.
An example of the application of this Section 2.1.2 is set forth on Exhibit B
attached hereto. Payments under this Section 2.1.2 with respect to any six month
period shall be due on the date that is the earlier to occur of: (i) five (5)
business days after Parent’s consolidated earnings for the last quarter of such
six month period are released, (ii) five (5) business days after Parent files
its Report on Form 10-Q or Report on Form 10-K or similar report covering the
period that includes the last quarter of such six month period or (iii) 45 days
following the end of any six month period ending June 30 and 90 days following
the end of any six month period ending December 31; provided, however, that any
prepayments made by Maker pursuant to this Section 2.1.2 shall not be subject to
any prepayment premium described in Section 2.2.

 

2.2 Optional Prepayment. At any time, the Maker shall have the right to prepay
all or part of the outstanding principal amount of this Note in installments not
less than the lesser of (i) One Hundred Thousand Dollars ($100,000) and (ii) the
remaining outstanding principal balance of this Note; provided that (i) the
Maker gives not less than thirty (30) days’ prior written notice to Payee of the
Maker’s election to prepay this Note, and (ii) the Maker pays a prepayment
premium to Payee equal to (a) if such prepayment is made prior to November 30,
2004, five percent (5%) of the principal amount of this Note being prepaid; (b)
if such prepayment is made between November 30, 2004 and the November 30, 2005,
four percent (4%) of the principal amount of this Note being prepaid; (c) if
such prepayment is made between November 30, 2005 and November 30, 2006, three
percent (3%) of the principal amount of this Note being prepaid; (d) if such
prepayment is made between November 30, 2006 and November 30, 2007, two percent
(2%) of the principal amount of this Note being prepaid, or (e) if such
prepayment is made between November 30, 2007 and the Due Date, one percent (1%)
of the principal amount of this Note being prepaid, in each case, calculated as
of the prepayment date. Payee shall notify the Maker of the amount and basis of
determination of the prepayment premium. Payee shall not be obligated to accept
any prepayment of the principal balance of this Note unless such prepayment is
accompanied by the applicable prepayment premium and all accrued interest and
other sums due under this Note. The Maker may not prepay this Note on a Friday
or on any day preceding a public holiday, or the equivalent for banks generally
under the laws of the State of California.

 

2.3 Prepayment Not to Affect Exercise of Warrant. No mandatory or optional
prepayment shall affect any exercise or other rights under the Warrant.

 

2.4 Interest Adjustment. The Maker and Payee agree that if this Note were not
issued with the Warrant, the interest rate would be no more than one percent
(1%) higher.

 

III. REPLACEMENT OF NOTE.

 

Upon receipt of evidence reasonably satisfactory to the Maker of the ownership
of and the loss, theft, destruction or mutilation of this Note and (in the case
of loss, theft or destruction) upon delivery of an indemnity agreement in an
amount reasonably satisfactory to the Maker, or (in the case of mutilation) upon
surrender and cancellation of the mutilated Note, the Maker will execute and
deliver, in lieu thereof, a new Note of like tenor.

 

4



--------------------------------------------------------------------------------

IV. EVENTS OF DEFAULT.

 

The occurrence and continuation of any of the events or conditions described in
Section 4.1 or Section 4.2 shall be an “Event of Default.”

 

4.1 Payee Action. The occurrence of any of the following Events of Default
shall, at the option of Payee, entitle Payee to declare all sums of principal
and interest then remaining unpaid, and all other amounts payable hereon, due
and payable, all without demand, presentment, notice or protest, all of which
hereby are expressly waived, and permit Payee to exercise any other right
available to it under the Loan Documents or otherwise available to it at law or
in equity, all of which rights and powers may be exercised cumulatively.

 

4.1.1 Failure to Pay Principal or Interest. Failure to pay any installment of
principal when due or interest hereon within five (5) business days of the date
when due.

 

4.1.2 Breach of Covenants. The breach by any Credit Party of any covenant in the
Agreement or any other Loan Document that is not cured within thirty (30) days
after written notice thereof to the Maker.

 

4.1.3 Breach of Representations and Warranties. The representations or
warranties of the Credit Parties made in the Loan Documents or in any statement
or certificate at any time given in writing to Payee pursuant to the Agreement
or this Note or in connection therewith or herewith, shall prove to have been
false or misleading in any material respect as of the date such representations
and warranties were made.

 

4.1.4 Judgments. The making or filing of any money judgment, writ or similar
process in excess of One Hundred Thousand Dollars ($100,000) against any Credit
Party or any of the property or other assets of any Credit Party which shall
remain unsatisfied, unvacated, unhanded or unstayed until the date that is the
earlier to occur of thirty (30) days after such judgment, writ or similar
process is entered and five (5) days prior to the date of any proposed sale
thereunder.

 

4.1.5 Default in Other Agreements. The occurrence of any event of default or
other event triggering acceleration of any indebtedness by any Credit Party
under any note, agreement or other instrument involving the issuance of
indebtedness (but not including any trade payables incurred in the ordinary
course of business), whether such indebtedness now exists or may hereafter be
created, if, as a result of such event of default or other event, the maturity
of such indebtedness has been accelerated or has otherwise become or been
declared to be due prior to its stated maturity and the principal amount of such
indebtedness which has been accelerated or has otherwise become or been declared
to be due exceeds, individually or in the aggregate, One Hundred Thousand
Dollars ($100,000).

 

5



--------------------------------------------------------------------------------

4.1.6 Attachments. The levying of any writ of attachment against any property or
other assets of any Credit Party not fully covered by insurance in force valued
individually or in the aggregate at an amount equal to or greater than One
Hundred Thousand Dollars ($100,000) unless a Credit Party posts a bond or
obtains other relief for the release of such attachment within thirty (30) days.

 

4.1.7 Suspension of Business. The suspension of the usual business activities of
the Credit Parties or the winding up or liquidation of the Maker’s business.

 

4.1.8 Challenges by the Maker. The Maker shall challenge, or institute or join
in any proceedings to challenge the validity, binding effect or enforceability
of this Note or any endorsement of this Note or any other obligation to Payee
under the Loan Documents.

 

4.1.9 Certain Agreements. The Pledge and Security Agreement or the Parent
Guaranty or any provision thereof shall cease to be in full force or effect or
shall be declared to be null or void or otherwise unenforceable in whole or in
part; or Payee shall not have or shall cease to have a valid and perfected
security interest in the collateral described in the Pledge and Security
Agreement; provided that the failure of Payee to have a valid and perfected
security interest in the shares of capital stock of the Cayman Subsidiaries
shall not be deemed an Event of Default hereunder so long as the Credit Parties
deliver to St. Cloud stock certificates representing sixty-five percent (65%) of
the capital stock of Cayman Sub I in accordance with Section 7.13 of the
Agreement.

 

4.1.10 Change in Management. The termination of the employment of Elton Alderman
for any reason (including, without limitation, as a result of resignation);
provided, however, that if such termination is as a result of his death or
disability and Parent hires a replacement reasonably acceptable to Payee within
six months thereafter, then such termination shall not be deemed an Event of
Default hereunder.

 

4.1.11 Other. The failure of the Maker to perform or observe any other material
term, covenant or agreement to be performed or observed by it pursuant to this
Note and the continuance thereof for a period of thirty (30) days after written
notice thereof to the Maker.

 

4.2 Acceleration Without Specific Action. The occurrence of any of the following
Events of Default shall make all sums of principal and interest then remaining
unpaid and all other amounts payable hereon due and payable, all without demand,
presentment, notice or protest, all of which hereby are expressly waived, and
permit Payee to exercise any other right available to it at law or in equity,
all of which rights and powers may be exercised cumulatively.

 

4.2.1 Bankruptcy. The voluntary institution of bankruptcy, insolvency,
reorganization or liquidation proceedings or other proceedings for relief under
any bankruptcy law or any law for the relief of debtors by any Credit Party; or
the institution of any such proceedings against any Credit Party, which
involuntary proceedings shall not have been vacated by appropriate court order
within sixty (60) days of such institution.

 

6



--------------------------------------------------------------------------------

4.2.2 Dissolution. Any order, judgment or decree shall have been entered against
any Credit Party decreeing the dissolution or liquidation of such Credit Party
and such order shall remain undischarged or unstayed for a period of thirty (30)
days.

 

4.2.3 Insolvency, Receiver or Trustee. The making by any Credit Party of an
assignment for the benefit of creditors; or the making by any Credit Party of an
offer of settlement, composition or extension to the claims of all or
substantially all of a Credit Party’s creditors or the application for or
consent to the appointment of a receiver or trustee for it or for a substantial
part of its property or business; or the appointment otherwise of such a
receiver or trustee or a committee of the Maker’s creditors.

 

V. TRANSFER OF SECURITIES.

 

Subject to the restrictions on transfer contained in the Agreement, this Note
and all rights hereunder are transferable in whole or in part on the books of
the Maker maintained for such purpose at its principal office referred to above
by Payee in person or by a duly authorized attorney, upon surrender of this Note
properly endorsed and upon payment of any necessary transfer tax or other
governmental charge imposed upon such transfer. Each taker and holder of this
Note, by taking or holding the same, consents and agrees that this Note when
endorsed in blank shall be deemed negotiable and agrees that when this Note
shall have been so endorsed, Payee hereof may be treated by the Maker and all
other persons dealing with this Note, as the absolute owner hereof for any
purpose and as the person entitled to exercise the rights represented hereby, or
to the transfer hereof on the books of the Maker, any notice to the contrary
notwithstanding; but until such transfer on such books, the Maker may treat
Payee hereof as the owner for all purposes.

 

VI. METHODS; ADDRESSES.

 

Any notice, demand or other communication required or permitted under the terms
of this Note shall be in writing and shall be made by telegram, telex or
electronic transmitter (including, without limitation, facsimile) or certified
or registered mail, return receipt requested, and shall be deemed to be received
by the addressee on the date delivery is confirmed, if sent by Fed Ex, Express
Mail, or other similar overnight delivery service, the date of electronic
confirmation of receipt, if sent by telegram, telex, telecopy or electronic
transmitter, and three (3) business days after mailing, if sent by certified or
registered mail, with postage prepaid, and properly addressed. Notices shall be
addressed as provided below:

 

(a)

 

If to Payee:

                                                

 

7



--------------------------------------------------------------------------------

   

With copy to:

  

Latham & Watkins LLP

        

633 West Fifth Street, Suite 4000

        

Los Angeles, California 90071

        

Facsimile: (213) 891-8763

        

Attention: W. Alex Voxman, Esq.

(b)

 

If to the Maker:

  

Prolong Super Lubricants, Inc.

        

6 Thomas

        

Irvine, California 92618

        

Facsimile: (949) 587-2707

        

Attention: Chief Executive Officer

   

With a copy to:

  

Stradling Yocca Carlson & Rauth

        

660 Newport Center Drive, Suite 1600

        

Newport Beach, California 92660

        

Facsimile: (949) 725-4100

        

Attention: Michael E. Flynn, Esq.

 

Any party may change its address for this purpose by giving a written notice
thereof as herein provided.

 

VII. MISCELLANEOUS.

 

7.1 Survival of Covenants. All agreements and covenants made herein shall
survive the execution and delivery hereof.

 

7.2 Failure or Indulgence Not Waiver. No failure or delay on the part of Payee
or any other holder of this Note to exercise any right, power or privilege under
this Note and no course of dealing between the Maker and Payee shall impair such
right, power or privilege or operate as a waiver of any default or an
acquiescence therein, nor shall any single or partial exercise of any such
right, power or privilege preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
expressly provided in this Note are cumulative to, and not exclusive of, any
rights or remedies that Payee would otherwise have. No notice to or demand on
the Maker in any case shall entitle the Maker to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the right of
Payee to any other or further action in any circumstances without notice or
demand.

 

7.3 Cost of Collection. The Maker agrees to indemnify Payee against any losses,
claims, damages and liabilities and related expenses, including counsel fees and
expenses, incurred by Payee in connection with the collection and enforcement of
this Note (including, without limitation, in connection with any bankruptcy,
insolvency, reorganization or workout). In addition, the Maker agrees to pay,
and to save Payee harmless from all liability for, any stamp or other
documentary taxes which may be payable in connection with the Maker’s execution
or delivery of this Note.

 

All payments made by the Maker under this Note shall be made free and clear of,
and without deduction or withholding for or on account of, any present or future
income, stamp

 

8



--------------------------------------------------------------------------------

or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any governmental authority, excluding net income taxes and franchise taxes
(imposed in lieu of net income taxes) imposed on Payee as a result of a present
or former connection between Payee and the jurisdiction of the governmental
authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from Payee
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Note). If any such non-excluded taxes, levies, imposts,
duties, charges, fees deductions or withholdings (“Non-Excluded Taxes”) are
required to be withheld from any amounts payable to Payee under this Note, the
amounts so payable to Payee shall be increased to the extent necessary to yield
to Payee (after payment of all Non-Excluded Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this Note.
Whenever any Non-Excluded Taxes are payable by the Maker, as promptly as
possible thereafter (and, in any event, within five (5) business days) the Maker
shall send to Payee for its own account a certified copy of an original official
receipt received by the Maker showing payment thereof. If the Maker fails to pay
any Non-Excluded Taxes when due to the appropriate taxing authority or fails to
remit to Payee the required receipts or other required documentary evidence, the
Maker shall indemnify, defend and hold Payee harmless for any incremental taxes,
interest or penalties that may become payable by Payee as a result of any such
failure.

 

The agreements in this Section 7.3 shall survive the termination of this Note
and the payment of the loan and all other amounts payable hereunder.

 

7.4 Governing Law. This Note has been executed in and shall be governed by the
laws of the State of California. As part of the consideration for Payee’s
investment herein, the Maker and Payee hereby agree that all actions or
proceedings arising directly or indirectly hereunder, whether instituted by
Payee or the Maker, may, at the option of Payee, be litigated in courts having
situs within the State of California, County of Los Angeles and the Maker hereby
expressly consents to the jurisdiction of any local, state or federal court
located within said state and county, and consents that any service of process
in such action or proceeding may be made by personal service upon the Maker
wherever the Maker may be located, or by certified or registered mail directed
to the Maker at its last known address. The Maker and Payee waive trial by jury,
any objection based on forum non conveniens, and any objection to venue of any
action instituted hereunder in such County.

 

7.5 Modification. Neither this Note nor any provision hereof may be amended,
modified, waived, discharged or terminated with respect to Payee unless agreed
to in writing by the holder of this Note and the Maker.

 

7.6 Severability. Whenever possible, each provision of this Note will be
interpreted in such manner as to be effective and valid under applicable law,
but, if any provision of this Note is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of this Note.

 

7.7 Further Assurance. At any time or from time to time upon the request of
Payee, the Maker will execute and deliver such further documents and do such
other acts and things as Payee may reasonably request in order fully to
effectuate the purposes of this Note, and to provide for the payment of the
principal and interest due hereunder.

 

9



--------------------------------------------------------------------------------

7.8 Successors. The Maker may not pledge, assign or transfer any of its rights
or obligations under this Note without the prior written consent of Payee. Any
purported assignment or transfer in breach of this Note shall be of no force and
effect. Subject to the transfer restrictions contained in the Agreement, Payee
may assign and participate any of its interests in this Note and this Note to
any Person. Each reference herein to powers or rights of Payee shall also be
deemed a reference to the same power or right of such assignees, to the extent
of the interest assigned to them. All the covenants, agreements, representations
and warranties contained in this Note shall bind the parties hereto and their
respective heirs, executors, administrators, distributees, successors and
assigns, including any Person to whom Payee has granted a participation interest
in this Note.

 

7.9 Headings. The section headings in this Note are inserted for purposes of
convenience only and shall have no substantive effect.

 

7.10 No Strict Construction. The Maker hereby waives the benefit of any statute
or rule of law or judicial decision, including without limitation California
Civil Code § 1654, which would otherwise require that the provisions of this
Note be construed or interpreted most strongly against the party responsible for
the drafting thereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Maker has caused this Note to be signed and delivered by
its duly authorized officer and to be dated November 24, 2003.

 

MAKER:

PROLONG SUPER LUBRICANTS, INC., a

Nevada corporation

By:

 

--------------------------------------------------------------------------------

   

Name: Elton Alderman

   

Title: President and Chief Executive Officer

 

11